Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 27, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  157838                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157838
                                                                    COA: 335955
                                                                    Wayne CC: 16-002935-FC
  JOHNATHAN LAMAR BURKS,
          Defendant-Appellant.

  _________________________________________/

         By order of October 30, 2018, the application for leave to appeal the April 3, 2018
  judgment of the Court of Appeals was held in abeyance pending the decisions in People v
  Beck (Docket No. 152934) and People v Dixon-Bey (Docket No. 156746). On order of
  the Court, Beck having been decided on July 29, 2019, 504 Mich ___ (2019), and leave to
  appeal having been denied in Dixon-Bey on July 29, 2019, 504 Mich ___ (2019), the
  application is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave
  to appeal, we VACATE that part of the judgment of the Court of Appeals addressing the
  defendant’s sentence for home invasion, and we REMAND this case to that court for
  reconsideration in light of Beck. In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining question presented should be reviewed
  by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 27, 2019
           t1120
                                                                               Clerk